Citation Nr: 0813074	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  05-28 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral ethmoidal 
sinusitis.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for an anxiety disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

The issue of entitlement to service connection for bilateral 
ethmoidal sinusitis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 1972 rating decision denied service 
connection for nervousness, finding that a nervous condition 
was not found upon examination; notice of this decision was 
issued on October 12, 1972; the veteran did not enter a 
notice of disagreement with this decision within one year of 
notice of the decision.

2.  An August 1997 rating decision denied service connection 
for PTSD, finding that there was no confirmed diagnosis; 
notice of this decision was issued on August 27, 1997; the 
veteran did not enter a notice of disagreement with this 
decision within one year of notice of the decision.

3.  The evidence associated with the claims file subsequent 
to the September 1972 and August 1997 rating decisions, when 
considered with previous evidence of record, relates to 
previously unestablished facts that are necessary to 
substantiate the claims of service connection for an anxiety 
disorder and PTSD, and has a reasonable possibility of 
substantiating the claims.

4.  The veteran's anxiety disorder did not manifest in 
service, and was not chronic in service; a psychosis did not 
manifest to a compensable degree within one year of service 
separation; symptoms of an anxiety disorder were not 
continuous since service separation; and the weight of the 
evidence demonstrates that the currently diagnosed anxiety 
disorder is not related to his active duty service.

5.  The weight of the competent evidence demonstrates that 
the veteran does not have a current diagnosis of PTSD in 
accordance with DSM-IV criteria.


CONCLUSIONS OF LAW

1.  The September 1972 rating decision to deny service 
connection for nervousness became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  The August 1997 rating decision to deny service 
connection for PTSD became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

3.  Evidence received since the RO's September 1972 rating 
decision is new and material to the claim of service 
connection for an anxiety disorder, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007). 

4.  Evidence received since the RO's August 1997 rating 
decision is new and material to the claim of service 
connection for PTSD, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

5.  An anxiety disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).  

6.  PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims Based on New and Material Evidence to Reopen

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  
38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."

"New and material evidence" means evidence not previously 
submitted to agency decision makers which, by itself or in 
connection with evidence previously included in the record, 
"relates to an unestablished fact necessary to substantiate 
the claim."  Such evidence must also "raise a reasonable 
possibility of substantiating the claim."  See 38 C.F.R. § 
3.156(a).  

In this case, the veteran's claims of service connection for 
an anxiety disorder and PTSD were initially denied by two 
separate rating decisions.  In a September 1972 rating 
decision, the RO denied his claim of service connection for 
nervousness on the basis that a nervous condition was not 
found upon examination.  Notice of this decision was issued 
on October 12, 1972.  Because he did not submit a notice of 
disagreement with the September 1972 rating decision within 
one year of issuance of notice of the decision, the September 
1972 decision denying service connection for nervousness 
became "final" under 38 U.S.C.A. § 7105(c).  See also 
38 C.F.R. § 20.1103.

In an August 1997 rating decision, the RO denied the 
veteran's claim of service connection for PTSD on the basis 
that there was no evidence of a current diagnosis.  Notice of 
this decision was issued on August 27, 1997.  Because he did 
not submit a notice of disagreement with the August 1997 
rating decision within one year of issuance of notice of the 
decision, the August 1997 decision denying service connection 
for PTSD became "final" under 38 U.S.C.A. § 7105(c).  See 
also 38 C.F.R. § 20.1103. 

The question for the Board now is whether new and material 
evidence has been received by VA in support of his claims 
since the issuance of the September 1972 and August 1997 
rating decisions.  Because the Board has the jurisdictional 
responsibility to consider whether it was proper to reopen 
the claims, regardless of the RO's determination on the 
question of reopening, the Board will determine whether new 
and material evidence has been received and, if so, consider 
entitlement to service connection on the merits.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

After reviewing the evidence, the Board finds that the 
evidence received since the unappealed September 1972 and 
August 1997 rating decisions is new and relates to the 
question of current diagnoses of PTSD and an anxiety 
disorder.  Specifically, May 2004 private psychiatrist 
letters contain positive PTSD diagnoses.  Further, a March 
2005 VA examination includes a diagnosis of mild anxiety 
disorder.  

The Board finds that this additional evidence raises a 
reasonable possibility of substantiating the claims.  
Consequently, VA has received new and material evidence to 
reopen his claims of service connection for an anxiety 
disorder and PTSD, and the claims are reopened.  38 U.S.C.A. 
§5108; 38 C.F.R. §3.156(a). 

In light of the favorable outcome of this appeal with respect 
to the issues of whether new and material evidence has been 
submitted to reopen the claims of service connection for an 
anxiety disorder and PTSD (reopening of the claims by the 
Board), any perceived lack of notice or development is not 
prejudicial.  See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 
5103(a), 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  

Because the claims have been reopened, any deficiency 
regarding notice of the basis for prior final denials of the 
claims, or what information or evidence is necessary to 
reopen the claims, is not prejudicial to his claims.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

Service Connection for an Anxiety Disorder

Having reopened the claim for anxiety, the Board will now 
address the merits of the claim on a direct basis.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (holding that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration).  

The veteran's service medical records reflect no evidence of 
psychiatric pathology at enlistment in May 1969.  Further, he 
was found to be psychiatrically normal on separation 
examination in April 1971.  Moreover, he did not seek 
treatment for an anxiety disorder or nervousness for over 30 
years after separation from service, despite his filing a 
claim of service connection for nervousness in 1972 and a 
claim of service connection for PTSD in 1996, both of which 
were denied.  Therefore, the Board finds that his anxiety 
disorder did not manifest in service, and was not chronic in 
service.

As noted, the veteran filed a claim of service connection for 
nervousness in 1972.  He underwent a VA examination in August 
1972.  The examiner noted that the veteran complained of 
nervousness, nightmares, and insomnia, but found the veteran 
to exhibit normal behavior upon examination.  A March 1997 VA 
examination, conducted pursuant to his October 1996 claim of 
service connection for PTSD, found that no mental disorder 
was present.

The first post-service evidence of treatment of a psychiatric 
condition was not documented until 2004, over 30 years after 
the veteran's discharge from military service.  Specifically, 
a May 2004 private psychiatrist letter shows that he was 
preliminarily interviewed for symptoms of PTSD, but did not 
have insurance and was referred to VA for psychiatric 
treatment.  

The veteran underwent a VA PTSD examination in March 2005.  
The examiner concluded that the veteran suffered from a mild 
anxiety disorder, but did not provide an opinion as to 
whether this anxiety disorder was related to his military 
service.  

In his September 2005 substantive appeal, the veteran stated 
that he had seen a private psychiatrist every month since 
2004.  However, he has not provided any information 
concerning this private treatment, nor provided VA with an 
authorization and consent form to obtain such treatment 
records.  

As noted above, there is no evidence of treatment for a 
psychiatric condition for over 30 years after the veteran's 
separation from service.  Despite his contentions that he has 
suffered from psychiatric symptoms since his discharge from 
service, and despite his filing a claims of service 
connection for psychiatric disorders in 1972 and 1996, the 
absence of treatment records suggesting complaints or 
findings of a psychiatric disorder of any kind for over 30 
years after service, as well as two VA examinations that 
determined the veteran did not suffer from a mental disorder, 
is probative evidence that the veteran has not experienced 
continuous symptoms required to establish service connection.  

For these reasons, the Board finds that a preponderance of 
the evidence is against his claim, and the claim must be 
denied.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 
55 (1990).  Consequently, the Board finds that service 
connection for an anxiety disorder is not warranted.

Service Connection for PTSD

As the claim for PTSD has also been reopened, it will be 
considered on the merits as well.  In addition to the above 
regulations, service connection for PTSD requires: medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (conforming to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

The Board has first considered the question of whether the 
veteran has a medical diagnosis of PTSD.  The Board notes 
that the claims file contains differing opinions as to 
whether he has a diagnosis of PTSD.  Where, as in this case, 
there is a difference of medical opinion, the Court has held 
that "[i]t is the responsibility of the BVA . . . to assess 
the credibility and weight to be given the evidence."  Hayes 
v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

The probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board. See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may 
not reject medical opinions based on its own medical 
judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

The medical evidence weighing in favor of the veteran's claim 
includes two May 2004 letters from a private psychiatrist.  
In the May 10, 2004, letter, the psychiatrist stated that the 
veteran had a clear history of delayed PTSD, and stated that 
psychiatric care at a VA facility should be arranged.  

In the May 11, 2004, letter, the psychiatrist noted that he 
evaluated the veteran once, and that the veteran appeared to 
suffer from PTSD.  The psychiatrist stated that the veteran's 
PTSD was in "a partial remission" for two and a half 
decades, but had been constant the prior two years.  The 
psychiatrist opined that the veteran's symptoms were related 
to a "dilated stress disorder, untreated."  

The Board notes that this letter was translated from Spanish 
to English, and that, based on the context of the letters, 
the psychiatrist was attempting to provide a diagnosis of 
PTSD.  The psychiatrist does not appear to have reviewed the 
veteran's claims file, and did not note any symptoms of PTSD 
other than nightmares and reliving memories.

The medical evidence weighing against the veteran's claim 
includes a March 2005 VA PTSD examination report in which the 
VA examiner opined that the veteran did not meet the DSM-IV 
criteria for a diagnosis of PTSD.  The examiner noted that 
the veteran had not received any psychiatric treatment, and 
had been employed for nearly 30 years as a police officer.  

The veteran reported waking early in the morning and 
remembering his Vietnam experiences.  The veteran also 
reported being verbally aggressive against his wife and 
awakening with bad temper.  The examiner noted that the 
veteran was wounded in Vietnam, but stated that this 
experience had no demonstrable emotional effect on the 
veteran.  He did not describe or present any psychiatric 
symptomatology related to his injuries.  The examiner 
concluded that his symptoms did not conform to the DSM-IV 
criteria for PTSD and provided a diagnosis of mild anxiety 
disorder.

While the May 2004 private psychiatrist letters include 
diagnoses of PTSD, neither  provides a basis for this 
opinion.  Further, there is no indication as to the scope of 
the examination, although it appears the psychiatrist based 
his opinion solely on the history provided by the veteran.  
Additionally, the psychiatrist did not specify how, or indeed 
if, the veteran met the DSM-IV criteria for a diagnosis of 
PTSD, as is required.

The Board finds that the opinion contained in the March 2005 
VA PTSD examination report is of greater probative value.  
The examiner reviewed the veteran's claims file and prior 
medical history.  Additionally, the examiner noted the basis 
for his opinion; specifically, the examiner noted that the 
veteran did not describe any emotional or psychiatric 
difficulties associated with his combat service.  

As previously noted, in his September 2005 substantive 
appeal, the veteran stated that he had seen a private 
psychiatrist every month since 2004.  However, he has not 
provided any information concerning this private treatment, 
nor provided VA with an authorization and consent form to 
obtain such treatment records.  Additionally, after reviewing 
his medical records and interviewing the veteran, the 
examiner who conducted the March 2005 VA examination stated 
that the veteran had not received any psychiatric treatment.

Therefore, after reviewing all of the evidence, the Board 
finds that the weight of the probative evidence demonstrates 
that the veteran does not have a confirmed diagnosis of PTSD, 
and as such, service connection for PTSD is not warranted.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As the evidence of record demonstrates that the veteran does 
not have a current diagnosis of PTSD, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for PTSD.   Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in December 2004 (anxiety and PTSD) and 
January 2005 (PTSD) that fully addressed all four notice 
elements and were sent prior to the initial RO decision in 
this matter.  The letters informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Specifically, service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  Further, he was afforded a VA medical 
examination in March 2005 on the issue of PTSD.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

New and material evidence has been received, the application 
to reopen a claim of entitlement to service connection for an 
anxiety disorder is granted.  The appeal granted to this 
extent only.

New and material evidence has been received, the application 
to reopen a claim of entitlement to service connection for 
PTSD is granted.  The appeal granted to this extent only.

Service connection for an anxiety disorder is denied.

Service connection for PTSD is denied.


REMAND

The veteran contends that his currently-diagnosed bilateral 
ethmoidal sinusitis is related to his active service.  The 
Board notes that the March 2005 VA PTSD examination indicated 
that the veteran received treatment for sinusitis at VA 
primary care clinics.  In his May 2005 notice of 
disagreement, he stated that he had received treatment for 
sinusitis from his discharge up to the present at the VA 
Medical Center in Rio Piedras.  However, the claims file does 
not contain any VA treatment records.  Since these treatment 
records may contain information concerning the onset date and 
etiology of his sinusitis, they should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain copies of the 
veteran's VA treatment records from the VA 
Medical Center in Rio Piedras for the 
period from January 2003 to the present.  

2.  Then, readjudicate the claim of 
service connection for bilateral ethmoidal 
sinusitis.  If the determination remains 
unfavorable to the veteran, issue a 
Supplemental Statement of the Case and 
provide the veteran and his representative 
a reasonable period of time in which to 
respond before this case is returned to 
the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


